Case 1:19-cv-06395-PGG-RWL Document 72 Filed 09/09/21 Page 1 of 2




                                                                    9/9/2021
              Case 1:19-cv-06395-PGG-RWL Document 72 Filed 09/09/21 Page 2 of 2




Defendant has not responded to this letter request. The request is GRANTED in part and DENIED in
part for substantially the reasons set forth in the letter. Defendant’s offering of the doctor’s availability for
a medical exam is unreasonable. Accordingly, by September 17, 2021, Defendant shall schedule the
medical exam of Plaintiff to take place on or before October 11, 2021 between the hours of 8:30 a.m. and
5:30 p.m. If Defendant’s current doctor of choice cannot be available in that time frame, then Defendant
will need to find another doctor who can be; otherwise, Defendant’s request to conduct a medical exam
will be deemed waived.



                                                                 9/9/2021
